United States Court of Appeals
                                 FOR THE EIGHTH CIRCUIT

                                      ___________

                                      No. 96-2905
                                      ___________

United States of America,                   *
                                            *
              Appellee,                     *
                                            *   Appeal from the United States
     v.                                     *   District Court for the
                                            *   Western District of Missouri
Larry D. Reeves,                            *
                                            *          [UNPUBLISHED]
              Appellant.                    *

                                      ___________

                     Submitted: March 31, 1997

                            Filed: May 1, 1997
                                    ___________

Before McMILLIAN, MAGILL, and MORRIS SHEPPARD ARNOLD, Circuit                  Judges.
                               ___________


PER CURIAM.


     Larry D. Reeves appeals from the final judgment of the United States
District   Court1   for    the    Western   District   of   Missouri,   revoking   his
supervised release and imposing a 21-month sentence.           His appointed counsel
has moved to withdraw and has filed a brief pursuant to Anders v.
California, 386 U.S. 738 (1967); Reeves has filed a pro se supplemental
brief.    For the reasons discussed below, we affirm.




     1
      The Honorable D. Brook Bartlett, Chief Judge, United States
District Court for the Western District of Missouri.
        After pleading guilty to drug and firearm charges in December 1990,
Reeves was released from prison in March 1996 and began serving his three-
year supervised release term.         In June 1996, the government moved to revoke
Reeves's supervised release based on a U.S. Probation Office violation
report alleging that on May 14 Reeves violated the mandatory condition that
he "shall not commit another federal, state, or local crime."                      The
violation report stated that police officers were dispatched to a Burger
King restaurant; there, Donald B. Hiltner stated, inter alia, that Reeves
walked up to his car and told him "to leave Denise alone and to stay away
from her."     Hiltner told police that Reeves then pulled out a knife and
started    cutting   him   on   the    right    side   of   his   face.   The   police
investigation showed that Hiltner had a three-inch laceration on his face
near his right ear.


        After a revocation hearing, at which Hiltner identified Reeves as his
assailant and Reeves asserted an alibi defense, the district court found
that Hiltner's testimony was basically credible.            The district court found
that Hiltner had the opportunity to observe that the assailant was Reeves
and that it was clearly possible for Reeves to have had time to commit the
assault.    The district court concluded that the government established by
a preponderance of evidence that Reeves cut Hiltner's face, which violated
a condition of his supervised release, and warranted revocation.                   The
district court determined that, based on a grade A violation and a Category
II criminal history, the sentencing option was 15-21 months incarceration
and 12 months supervised release.         Citing the seriousness of the behavior
and the need to protect society, the district court sentenced Reeves to 21
months imprisonment and 1 year supervised release, and assessed a $1,000
fine.
        A decision to revoke supervised release based on a finding of a
violation is reviewed only for abuse of discretion.               See United




                                          -2-
States v. Whalen, 82 F.3d 528, 532 (1st Cir. 1996).              "[A]s in other
contexts where a district court has discretion to take certain action based
on its findings of fact, the court's subsidiary factfinding as to whether
or not a violation occurred is reviewed for clear error."         Id.


     We conclude that the district court's findings are not clearly
erroneous and that the district court did not abuse its discretion in
concluding a preponderance of evidence supported a violation of a condition
of supervised release.    See 18 U.S.C. § 3583(e)(3).       Once the district
court determined that Hiltner was credible, his eyewitness account and
identification of Reeves as his assailant was sufficient to allow the court
to conclude Reeves committed a state, federal or local crime.          While Reeves
argues that the district court erred in crediting Hiltner's testimony,
credibility determinations are within the province of the district court
as factfinder and are "virtually unreviewable on appeal."               See United
States v. Adipietro, 983 F.2d 1468, 1479 (8th Cir. 1993).


     With respect to the sentence imposed upon revocation of supervised
release, we review for abuse of discretion.     See United States v. Grimes,
54 F.3d 489, 492 (8th Cir. 1995).    We conclude the district court did not
abuse its discretion in sentencing Reeves at the top of the 15-21 months
sentencing range, considering the nature of the violation and that he
committed the violation only two months after his release.         See U.S.S.G.
§ 7B1.1(a)(1), p.s.; .3(a)(1), p.s.; .4(a), p.s.


     Having   carefully   reviewed   the   record,   including   the    revocation
hearing transcript, we find no other nonfrivolous issue for appeal.            See
Penson v. Ohio, 488 U.S. 75, 88 (1988).




                                     -3-
     Accordingly, we grant counsel's motion to withdraw, and affirm the
judgment of the district court.


     A true copy.

           Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -4-